Title: To George Washington from John Stanwix, 18 July 1757
From: Stanwix, John
To: Washington, George

 

Dear Sir
Camp near Carlisle [Pa.] July 18th 1757

a Cherokee Indian is just arrived here & has put the ten indians waiting at this place for Prestents from this Collony into very ill humour, by telling them that their Brothers have been put into Prison at Winchester, so that is with the Greatest difficulty I could prevale with them to stay ’till this afternoon to take with them to our Fort Loudoun £400 worth, of presents to be there distributed after they joyn, but these Cherokees have insisted upon their interpreter Mr Smith going off directly to you to know the cause and have given them the Strongest assurance (wch I am sure I could do with great safety) that you will do them the greatest justice, and if any mistake has happen’d that you will make them the most ample satisfaction as Mr Smith their interpreter & the bear[e]r of this is press’d much by the Indians to set of so it prevents my saying any more than that I am with great truth Sir Your most obedt humble Servt

John Stanwix

